Citation Nr: 1139620	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the cervical spine prior to April 3, 2009, and a rating higher than 20 percent since.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971 and from September 1982 until retiring in October 1999.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2006 decision, in relevant part, the RO denied the Veteran's claim for service connection for sleep apnea.  The RO also denied his claims for a rating higher than 10 percent for the degenerative joint disease of his cervical spine and for a compensable rating, i.e., a rating higher than 0 percent, for his hemorrhoids.  He appealed.

In another decision since issued in October 2009, during the pendency of the appeal, the RO increased the rating for the degenerative joint disease of the cervical spine from 10 to 20 percent as of April 3, 2009.  The Veteran has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he affirmatively indicates otherwise).  So the issue now concerning this claim is whether he was entitled to a rating higher than 10 percent prior to April 3, 2009, and whether he has been entitled to a rating higher than 20 percent since.

In January and March 2010 the Board received additional evidence in support of the claims, and in a September 2011 statement the Veteran's representative waived the right to have the RO initially consider this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

Since, however, the claims require further development before being decided, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

In August 2009 the RO informed the Veteran that a portion of his service treatment records (STRs) dating from September 1982 to October 1999, so concerning his second period of service, are unavailable according to a response from the National Personnel Records Center (NPRC), which is a military records repository.  When, as here, at least a portion of the Veteran's STRs are unavailable through no fault of his own, there is a heightened obligation for VA to provide reasons and bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records).

But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for him to still have competent and credible evidence supporting his claim by suggesting there is a link or correlation between the condition he is claiming and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).  In other words, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Concerning his claim for service connection for sleep apnea, the Veteran may be awarded service connection for this condition by showing that it is the result of disease or injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 


Stated somewhat differently, to establish his entitlement to service connection for this claimed condition on a direct basis, there must be:  (1) competent and credible evidence confirming he has this condition or at least has since the filing of this claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between this condition and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) as an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


In essence, lay evidence and testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Veteran asserts that he has had problems sleeping for many years, and he associates his sleep apnea with surgery he had during service for breathing, sleeping, and snoring problems.  His STRs from the late 1990s (so some of his records are indeed available from this second period of service) show treatment for what was described as nasal obstruction, a septal deformity, and severe septal angulation.  In February 1998, he resultantly had the surgery mentioned, which involved nasal septoplasty.  He retired from the military in October 1999.

Records dated since service include a June 2003 record from a private physician at a sleep disorder clinic listing a diagnosis of sleep apnea.  So the determinative issue is whether this sleep apnea dates back to the Veteran's military service as he is alleging so as to in turn warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

According to the holding in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA examination for a medical nexus opinion must be provided when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) a relevant event, injury, or disease during service; (3) an indication the current disability or persistent or recurrent symptoms of the disability may be associated with the event, injury, or disease in service; (4) but insufficient competent medical evidence to decide the claim.  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).

When determining whether a VA compensation examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board therefore is requesting an examination and opinion on this determinative issue of causation.

The Veteran also needs to be reexamined to reassess the severity of his cervical spine disability and hemorrhoids.  His most recent VA compensation examination assessing the severity of these disabilities was in April 2009, so some than 21/2 years ago, and he alleges these disabilities are now worse, as reflected by the additional medical evidence he since has submitted in January and March 2010.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526  (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, 38 C.F.R. § 3.327(a); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA examination to determine the etiology of the Veteran's sleep apnea disorder.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history. 

Following a review of the Veteran's claims file, completion of the physical examination, and receipt of all diagnostic or other test results deemed necessary, the examiner should render an opinion indicating the likelihood (very likely, as likely as not, or unlikely) that any current sleep disorder - including especially sleep apnea, is related to the Veteran's military service or dates back to his service.  To this end, the examiner should particularly bear in mind that the Veteran's STRs from the late 1990s show treatment for what was described as nasal obstruction, a septal deformity, and severe septal angulation, and that, in February 1998, he resultantly had nasal septoplasty.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against it.  

The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

2.  Also schedule VA examinations to reassess the severity of the Veteran's cervical spine disability and hemorrhoids.  The claims file should be sent to the designated examiner(s) for review of the pertinent history of these disabilities.  

The examination for the cervical spine disability must include testing of the range of motion of this segment of the Veteran's spine, measured in degrees, and indication of:  (a) whether the cervical spine exhibits weakened movement, premature or excess fatigability, incoordination, or pain on movement (and, if feasible, these determinations should be expressed in terms of the degree of additional loss of motion due to these symptoms); and (b) whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time, i.e., during prolonged use (this determination also, if feasible, should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups). 

The examiner(s) must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 


3.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims. 

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KETIH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


